Institutional aspects of accession by the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms - Review Conference of the Rome Statute of the International Criminal Court in Kampala, Uganda (debate)
The next item is the joint debate on:
the report by Ramón Jáuregui Atondo, on behalf of the Committee on Constitutional Affairs, on institutional aspects of accession by the European Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms, and
the Council and Commission statements on the Review Conference of the Rome Statute of the International Criminal Court in Kampala, Uganda.
Madam President, Commissioner, Mr López Garrido, I think this is an important day. I know that there are many important days in this House, but I sincerely believe that since the Treaty of Lisbon was adopted on 1 December 2009, the mandate for the European Union to sign up to the Convention for the Protection of Human Rights and Fundamental Freedoms has been one of the big headlines of the process of European integration.
I therefore think that we are witnessing the culmination of a long-held aspiration that is part of the historical process of European integration, because human dignity, human rights, democracy and the rule of law are part of the DNA of what has largely been the historical process of European integration.
The report that we will adopt tomorrow is realising this mandate, which the European Union has had since the Treaty of Lisbon required accession to the convention. I would like to summarise the content of this report based on three main ideas.
First of all, I would like to point out that it is not only the Member States that protect human rights. Now it is the European Union that protects human rights, with its new legal personality under the Treaty of Lisbon; it is Union law and it is the development of an EU state that Member States can achieve. They can do so if they submit to the principles of the European Convention and to a court that is external to the Union and to the Member States and guarantees the fulfilment of those principles at all times and in all places.
The second idea is providing the European public with a new law and a new court: the right of Europeans to apply to this new court in order to guarantee fulfilment of the rights established by the convention in relation to the European Union or the Member States when they are implementing Union law.
Even the European Union's activities involving foreign policy, policing, security outside our borders and international cooperation are subject to the principles of the European Convention on Human Rights. What does this mean? In my opinion, ladies and gentlemen, it means a major step forward, historically speaking, in the process of integration and in building the most essential notion of the European idea of human dignity which, as we said before, responds to the demands of the European public.
It also means strengthening the European system for protecting fundamental rights because, alongside the Charter of Fundamental Rights and the Treaty of Lisbon, it creates a setting, a legal protection framework that is almost perfect and is therefore the most advanced in the world. It also strengthens the Union's credibility in the eyes of third countries, as the European Union has always demanded the fulfilment of human rights in its bilateral relations.
This report sets out institutional and legal aspects that I am not going to describe now. What I do want to do is point out that here and now, a process is beginning, since, along with this report that has been drafted jointly with the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Foreign Affairs, the Commission now has a position, a negotiating framework that will enable it to come back to Parliament to adopt this agreement and will enable the Member States to ratify accession to the European Convention. I would like to thank Mrs Reding for the swiftness with which the Commission adopted the mandate for negotiations, and the European Council, which will do so shortly. I would also like to thank Mrs Gál and Mr Preda for their cooperation in the two other committees. Ladies and gentlemen, I think that this is headline news.
Madam President, as Mr Jáuregui was saying, the debate that we are going to have now, along with the one that we have just had, is extraordinarily important. I think humanity is taking a historical step forward when defending human rights becomes not just the responsibility of states, which are the traditional political actors and the traditional political players of the last few centuries, but something which, in terms of defending humanity, goes beyond the borders of states and establishes a series of mechanisms and institutional guarantees in order to better defend their universal values.
The European Convention on Human Rights, which is probably one of the greatest treasures that Europe possesses, and the International Criminal Court, which goes beyond Europe, are examples of this step forward that is being taken in our times towards the globalisation and defence of human rights.
With regard to the European Convention on Human Rights, there is little to add to the speech made by Mr Jáuregui and to his excellent report, which was drafted along with the rapporteurs for the opinion, Mr Preda and Mrs Gál, on the issue of the European Union signing the European Convention on Human Rights.
I would like to reiterate many of the things that Mr Jáuregui said, and point out that signing the convention constitutes an element of European integration, which therefore strengthens the European Union. Moreover, it is going to join forces with the major new element brought in by the Treaty of Lisbon, which is the Charter of Fundamental Rights of the European Union, and they are going to work together. This is one of the tasks - not only political tasks, but also technical tasks - of the European Court of Human Rights and the Court of Justice of the European Union, without impinging even slightly on their jurisdiction.
Moreover, this initiative, which is provided for by the Treaty of Lisbon, also increases the European Union's credibility in defending human rights, as we are asking not European Union countries but European countries to contribute to strengthening the European Convention on Human Rights. In other words, we are asking them to guarantee that the rights laid down in the convention are respected and protected and, in this way, the European Union itself, not just its Member States, is going to be subject to the jurisdiction of the European Court of Human Rights. This increases our credibility, as Mr Jáuregui's report very rightly states.
With regard to the International Criminal Court, I think that this is a time that we are also going to describe as 'historic' and of major political significance, because in a few days, the review conference of the Rome Statute is going to meet. This is the only compulsory conference that must meet to review the Rome Statute if necessary and evaluate the extremely important step forward that is the International Criminal Court.
This is therefore an extremely significant event, which today is being examined in the Political and Security Committee and tomorrow is going to be discussed in the Permanent Representatives Committee (Coreper). We hope that next week, the Council resolution will be adopted so that we can join in the very positive evaluation of the International Criminal Court given by other states, such as the Latin American states that are part of the Union of South American Nations (Unasur).
We are talking about an International Criminal Court that represents a commitment to defend human rights, and therefore to prosecute crimes against humanity at universal level. This is a commitment that has been made by the European Union and by its Member States. I would like to remind you that there was a common position in 2003, there was an action plan in 2004, and there was also an agreement by the European Union on cooperation with the Court in 2006. All the Member States of the European Union are now parties to the Rome Statute, and therefore submit to the International Criminal Court.
I think this is extremely important in order to highlight the role that the International Criminal Court plays in the world and the European Union's commitment to strengthening it. The International Criminal Court is currently essentially working on the continent of Africa, but the Kampala conference is telling the African people that we are not against Africa: quite the contrary, we are with Africa.
This is also why this review conference is very important. It is open to all states, along with civil society and international and regional organisations, and is going to enable us to evaluate the state of international justice at a time when the International Criminal Court is becoming established as the only permanent international criminal court.
Vice-President of the Commission. - Madam President, I agree with all the speakers and with all those Members who have been working on the subject. The accession of the EU to the European Convention on Human Rights is a step of constitutional importance. It will complete the system of protection of fundamental rights within the Union, and you know perfectly well that the Lisbon Treaty does not make this an option but a destination.
I therefore welcome the fact that Parliament takes such a great interest in this file - and has from the very beginning, by the way - which is evidenced by the resolution which Parliament has put on the table.
In particular, I would like to thank the rapporteurs of the Committee on Constitutional Rights and the Committee on Civil Liberties, Justice and Home Affairs for their excellent cooperation on the file. I would like to thank them for the hearing which was organised and which was of real help and great use in bringing this file forward.
The draft report presented by Mr Jáuregui Atondo is, to a very large extent, in line with the position of the Commission. Let me just mention three points which, in my view, are very important.
Firstly, the Commission shares the position that accession by the EU to the additional protocols of the European Convention - which, by the way, have not been ratified by all Member States - is also very desirable. Indeed, many of these protocols are of potential relevance as regards the exercise of the Union's powers, and certain guarantees enshrined in these protocols are also reflected in the Charter. The negotiation directives should therefore mandate the Commission to negotiate a provision ensuring that the Union may accede to any of the additional protocols.
The decision then to which protocols we will de facto accede, on top of the convention itself, will have to be taken unanimously by the Council after obtaining the consent of Parliament. In the Commission's view, such decisions should preferably encompass all additional protocols and should be taken together with the decision concluding the accession agreement itself.
Secondly, it is important to deal with the specific situation of the Union as a distinct legal entity vested with autonomous powers that is going to become a contracting Party to a mechanism initially designed for States only. Therefore, a number of limited and technical procedural adaptations to the convention are necessary with regard to the specific nature of Union law.
Among those is the so-called 'co-respondent mechanism' to take account of the decentralised implementation of Union law by Member States. By that mechanism, the Union will receive the right to join the proceedings as a co-respondent in cases brought against Member States when Union law is at stake. I am glad to see that Parliament's report also argues in favour of this.
Thirdly, I fully subscribe to the report which recommends participation by representatives of the Union in the bodies of the convention on an equal footing with those of the contracting parties. Such participation is indeed a key element in the smooth integration and insertion of the Union into the system of the convention. You have understood this now to mean, in particular, the presence in the Strasbourg Court of a judge elected from each contracting party.
The Commission is therefore strongly in favour of having a permanent full-time judge elected for the Union, who enjoys the same status and has the same duties as his peers. An ad hoc judge, who would intervene only in cases brought against the Union or involving Union law, would, in our opinion, not be sufficient.
As for the method of electing a Union judge, the normal procedure provided for in the convention should apply.
This means that the Parliamentary Assembly of the Council will elect a judge from a proposal for three candidates presented by the European Union, and I agree with the draft report that an appropriate number of Members of Parliament should be allowed to participate in sessions of the Assembly when it elects the judges of the European Court.
The procedure for drawing up the list of the three candidates is not a matter for the accession agreement: it is a matter for us. We have to do this by internal legal rules, and the idea that Parliament should be involved in a way similar to that provided for by Article 255 regarding the selection of candidates for the Court of Justice is a very interesting one which deserves close examination.
Honourable Members, the Spanish Presidency attaches very high priority to this dossier, as you know, and the Spanish Presidency would like to reach an agreement before the end of June. If the Council could reach an agreement by then - which I hope it will - this will allow us to then start accession negotiations after summer. As I already said two weeks ago in Brussels, I will ensure that the Commission - as the Union's negotiator - keeps Parliament fully informed throughout the negotiation process.
This all relates to European affairs, but we also have the question of international human rights on the agenda. As you know, 138 states took a step forward in 1998 when they adopted the Rome Statute creating, for the first time in history, a permanent international court to ensure that perpetrators of genocide, crimes against humanity and war crimes are brought to account. The Court started to operate in 2003 and now, seven years later, we have the review conference in Kampala, which invites us to conduct an early analysis of the Court's activities, of the challenges that lie ahead and of the effectiveness of EU support.
As regards the activities of the Court, we know that the Court is fully operational, but is still in its infancy. No judicial cycle has been completed, but the ICC is considering the situation in five countries: one trial has started, another trial is going to start on 5 July and one further case is in the pre-trial stage - all for DAR and DRC.
Let us not forget that this is only a court of last resort, so the primary responsibility lies with the states themselves. In most cases, the Court acts as a catalyst for states to investigate and prosecute cases before national courts. At the same time, in its short life, the Court has been a powerful deterrent for future atrocities because perpetrators now know that justice will prevail and, in this sense, the Court faces challenges.
The ratification by Bangladesh brought the number of State Parties to the Rome Statute to 111. However, it is very clear that we have to go for universal acceptance of the Statute and of the Court. The Court needs the participation and the cooperation of all State Parties and non-Parties, as well as international and regional organisations. The Court cannot perform its functions without the states arresting those for whom an arrest warrant has been issued by the ICC; nor if the witnesses cannot be protected; nor if there are no prisons for those who have been condemned, and that is why the EU supported the Court over the last ten years to help solve these problems.
We, as the EU, have, from the outset, been staunch supporters of the establishment of the Court as an essential mechanism in the new international order designed to end impunity which, as you know, has seen millions of people in recent history subjected to crimes but only a handful of those responsible brought to justice.
The EU considers that an effective ICC is an indispensable instrument for the international community to combat this impunity and to promote a rule-based international order. That is why we have been supporting the Court using the various instruments at our disposal that the Minister has already mentioned. The common position was translated into an action plan. We were the first organisation to enter into a cooperation and assistance agreement with the Court in 2006, and we give the ICC full political and diplomatic support with démarches, political dialogues and statements. The inclusion of ICC clauses in international agreements is now standard practice for the European Union.
Since 2000, the European Initiative - later entitled the European Instrument for Democracy and Human Rights - has contributed EUR 29 million to support the Court directly or indirectly, notably through global civil society campaigns. The EU has also adopted several decisions in the justice, freedom and security area with a view to strengthening cooperation among Member States in the investigation and prosecution of Rome Statute crimes at national level, so we do our best in order to advance the system. The system needs further perfection, but it needs strong engagement by all nations around the globe for this to happen.
I am going to refer to Mr Jáuregui Atondo's report. I wish to begin by congratulating him for drafting this excellent report which, in my view, provides a comprehensive description of the benefits and challenges arising from the European Union's accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms.
From the perspective of the opinion which I drafted for the Committee on Foreign Affairs, I would like to emphasise the main benefit of the EU's accession to the ECHR. This step may seem nowadays, in the post-Lisbon period, to be completely obvious, but it has been hoped for on a regular basis during the last 30 years. I consider that accession to the ECHR will boost the EU's credibility in any human rights dialogue with third countries, confirming to all once again that the European Union is, above all, a community based on law.
The EU's institutions, as well as those of the Member States of the Council of Europe, will therefore be subject to external, independent control by the European Court of Human Rights in Strasbourg, based on the statement: 'a single standard in human rights, a single Court'. From the perspective of having a single standard in human rights, I must emphasise that accession to the ECHR offers, at the same time, an opportunity for the EU to accede to other Council of Europe treaties as well. I mean, of course, the supplementary protocols, the revised European Social Charter which, as you are aware, complements and reinforces this protection at pan-European level. I also believe that the European authorities' increased involvement in the bodies of the Council of Europe specialising in the protection of human rights is a logical consequence of this single standard of protection.
Another point which I also emphasised in the opinion that I drafted for the Committee on Foreign Affairs is that a balance also needs to be found between, on the one hand, preserving the specific features of the European judicial system and, on the other, preserving the system of jurisdiction in Strasbourg, which has shown its effectiveness in protecting human rights at a pan-European level.
Ladies and gentlemen, first of all, allow me to thank the person responsible for the report of the Committee on Constitutional Affairs, Mr Jáuregui Atondo, for his cooperation. I believe that the close cooperation between the Committee on Constitutional Affairs and the Committee on Civil Liberties, Justice and Home Affairs, along with the Subcommittee on Human Rights that supplemented our work, has successfully addressed the series of questions relating to our accession to the convention, and has correctly indicated the emerging questions that remain to be clarified.
I personally, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, resolved first of all to focus - and this was ultimately confirmed by the Committee - on ensuring that our accession does indeed represent added value for citizens of the European Union and that the latter are aware of these values and opportunities, although we should also avoid raising exaggerated expectations.
There are countless crucial questions that must be clarified in the coming period in the course of the negotiations; these include the relationship between the Strasbourg and the Luxembourg courts, since there will be no change in the system of jurisdiction in either of these courts. I consider it important to emphasise that reforming the functioning of the Strasbourg court coincides with the accession, and this should be a significant consideration. I would also like to stress that this accession will be successful only if it truly reinforces the current institutions, and the Member States' judicial systems must take the necessary steps to this end. The EU's accession to the convention is a unique experiment, but it must not jeopardise what is already in place as regards the enforcement of human rights. It is very important that we are aware that it will be successful if it reinforces already existing institutions and truly provides added value for citizens.
on behalf of the PPE Group. - Madam President, the review conference of the International Criminal Court (ICC) is a long awaited and important event in the evolution of the Court itself and, more broadly, international criminal justice.
The review conference is a good opportunity for the stakeholders to consider the existing deficiencies of the ICC and propose possible changes or directions for reform. I would like to mention several issues that EU Member States, as well as the EP delegation, should have on the agenda.
One of the issues is certainly the position of our transatlantic partners on the ICC. I would like to point out that the lack of participation of the United States in the ICC is the single most important factor reducing the relevance and authority of the ICC. It would therefore be very useful if our American partners could express more clearly their current position and commitment to the ICC.
I would also like to urge the EU to insist on discussing - and hopefully revising - Article 124, also known as the transitional provision, of the Rome Statute, which allows states to choose not to have their nationals subject to the ICC's jurisdiction over war crimes for a seven-year period after the ratification of the Statute. This is a regrettable loophole that should be removed from the Rome Statute.
Last but not least, I would like to point out that the EU should strive for the widest ratification and implementation of the Rome Statute in relations with those countries that have not yet done so. It must be an objective of the EU during the enlargement negotiations and accession phases of the new EU Member States. It should be high on the agenda in our dealings with Russia as well, especially taking into account the fact that we are currently negotiating the modalities of the partnership agreement with our Russian partners.
Madam President, ladies and gentlemen, I thank the rapporteur for his excellent work on the European Union membership of the Human Rights Convention, which benefits European citizens: due to this convention, there will be a new court, external to the European Union, to ensure that the rights of European citizens are always respected by the European Union and Member States.
Under the principle of democracy, the European Union and its Member States should always have the right to be able to defend themselves. I therefore believe it is crucial that every nation belonging to the convention should have a judge to explain the context of every appeal, just as I think it important that the European Parliament should have an informal body to coordinate information exchanges between Parliament and the Parliamentary Assembly of the Council, and that Parliament should also be consulted during the negotiation process.
I would also like to add that European citizens have the right to understand the mechanisms governing this membership, just as they have the right to know what their rights are. Therefore, I believe it is essential for the Council of Europe and the European Union to consider establishing guidelines, with a clear explanation of all the effects and implications that membership will entail.
on behalf of the ALDE Group. - Madam President, the accession of the EU to the ECHR has been a long time coming. It is an essential piece of the jigsaw whose final picture is to be a superior rights regime fostered by the Court of Justice and enjoying the external supervision of the Court at Strasbourg.
It is a necessarily complex measure because it is a quid pro quo for making binding the Charter of Fundamental Rights. It signals an important fresh consensus between those like the traditional British, who have favoured the intergovernmental Council of Europe approach, and federalists such as me who have favoured the supranational approach. Such a twinning is extremely appropriate at this time of coalition politics in the UK between the British Liberal Democrat and Conservative parties.
Madam President, the adoption of the Rome Statute and the establishment of the International Criminal Court (ICC) is a success story. There are many examples that show this, but the crucial thing is that, for the first time in history, it is now possible for high-ranking representatives of a State - civilian or military - to be called to account for having ordered war crimes or crimes against humanity.
The EU has supported the establishment and the work of the ICC in numerous and very positive ways and it must continue, in future, to support and reinforce the Court and to protect its independence. The forthcoming review conference in Kampala will take stock and ask what has been successful and what needs to be improved. Now is exactly the time to clearly recognise that the States must strive at the national level to adopt laws or implement existing laws consistently so as to support the ICC.
Many are still slow to act when it comes to arresting high-ranking people for whom an arrest warrant has been issued. Commissioner Reding has pointed this out. Often, the fear of diplomatic difficulties carries more weight than the understanding that the ICC needs tangible support in order to be effective.
The conference in Kampala needs to work on the definition of the term 'war of aggression'. A dedicated working group from the States that are party to the Rome Statute has done some successful preparatory work on this and has already submitted a suitable text, which can also be found in our resolution. We call on the Commission and the Member States to work intensively for the incorporation of this definition into the Statute and thus its inclusion within the competence of the Court.
In so doing, the strictest attention must be paid to ensuring that no restrictions are introduced in connection with the Court's independence. Allow me, in closing, to also emphasise just how important the call for the EU to be represented at the conference by the highest-ranking people possible is. That would be a signal of our support for the International Criminal Court, as well as a positive example for other governments.
on behalf of the ECR Group. - Madam President, my Group is committed to protecting human rights, but we are not convinced that allowing the EU to sign the convention is wise. Given that every Member State is already a signatory to the convention, what benefit is there to the EU signing as well? I should be very pleased if someone in this Chamber could give me a practical example of how the human rights of one of my constituents will be better protected as a result of the EU signing the convention.
At present, Member States are not required to make the convention directly applicable within their domestic law. I want to be reassured that if the EU signs the convention, that position will not change. I do not want the power of the British Parliament to change the way we decide to protect human rights to be undermined. My suspicion is that one of the motives behind this proposal is a desire to enhance the status of the EU to show it is a player on the international stage. In my view, that is a very good reason not to permit the EU to sign the convention.
Madam President, my group very much welcomes the accession of the European Union to the European Convention on Human Rights. It is, no doubt, Europe's most important human rights instrument and the importance of the Strasbourg-based European Court of Human Rights - maybe even for Mr Fox - is clear from the fact that it handles an average of 30 000 complaints a year. In 2009, incidentally, there were 57 000, and the Court issued 2 000 judgments that year or, more accurately, it had to pronounce these judgments.
In the shape of the Court of Justice, the European Union, too, has a court, but, unlike the European Court of Human Rights, the Court of Justice is not solely responsible for protecting fundamental rights, and it is also not completely wrong to establish at this point that the Court of Justice did not, in the past, occupy the sole leading role in evolving European fundamental rights.
Both the Council of Europe and the EU are calling the forthcoming accession historic, and I think we in the plenary will give a majority backing to this in our vote. I, hope, first and foremost, that it will indeed prove itself to be historic for Europe's citizens, as it will create an area of applicable human rights to which not only 47 governments, but also the institutions of the European Union, are bound. In that way, the EU will be sending a strong signal to the citizens of Europe that it is not above the law when it comes to human rights and that they, the citizens, can bring an action if the Community institutions should infringe their human rights.
The specific form of the accession process itself will certainly create some problems, and it is therefore important that we find the best solutions for the extremely difficult technical and legal problems quickly and constructively and with open-mindedness and creativity.
Madam President, it is easy to see the benefits of the EU's accession to the European Convention on Human Rights. It will benefit those people who have been employed in the EU and have been fired for refusing to put their signature to false accounts and becoming whistle blowers. They can bring cases of this nature before the European Court of Human Rights under Article 6. It will benefit fellow Members here in Parliament who receive extortionate fines for expressing their opinions freely and who have nowhere to go to appeal against this. Such cases can be brought before the European Court of Human Rights in Strasbourg under Article 10. It is thus easy to see the benefits.
The reason that my group and I are nevertheless opposed to the EU's accession to the European Convention on Human Rights is the fact that the disadvantages clearly outweigh the advantages. For example, there is no doubt that the Court of Justice, in particular, would use the accession to once again extend the EU's powers. In ever more areas - the social sphere, the policy on aliens and fundamental freedoms - we will see how it will be possible to use accession to the Convention on Human Rights as yet another argument in favour of more decisions being taken at EU level, which means fewer decisions being taken by the Member States. We do not want to see a situation where Member States are not able to determine their own policy on aliens or issues concerning their freedoms, the freedom of expression and everything else covered by the convention. These must remain national matters and therefore, the EU should not go down this route.
Madam President, the rapporteur states in his report that the accession to the ECHR will afford citizens protection against the actions of the Union. I would be far more interested in protecting the residents of my constituency, the West Midlands in the UK, against the action of the Convention on Human Rights.
Of course, in the UK, we incorporated this into our law in 1998, allowing the ECHR to have effect in all our courts. In the manifesto of the new Conservative government, it was promised that they would repeal the Human Rights Act but, as they should have known, Lisbon made the EU a legal entity and the EU has greater powers than the electorate of the United Kingdom. We are reminded of George Orwell. The writing is on the wall and, as we know, some people are more equal than others when it comes to human rights.
Earlier this month, my constituents in Meriden and Hatton suffered invasions by so-called 'travellers', who have broken the peace and who are building unauthorised and possibly illegal developments on what little remains of our precious green-belt land. Thanks to the Convention on Human Rights, these travellers have special protected rights. They have priority in health care and education, all at the expense of local taxpayers!
The rapporteur wants us to involve our national courts and ministries of justice in this process. I say that the Convention on Human Rights has done enough damage already. Perhaps the rapporteur would like to visit my constituency and witness at first hand the desecration of our land. Perhaps he would like to speak to the hardworking villagers who have seen the value of their homes plummet. He can inspect the lines of police drafted in to keep the peace and, of course, preserve the special rights of the travellers. He could even enjoy the spectacle of 90 lorries laden with gravel churning up the country lanes where parents walk with their children. He might help residents as they rush to install security equipment in anticipation of the surge in criminal activity that often accompanies such developments.
Of course, these are but small tragedies and are nothing when compared to the important political project that is the European Union, but let us consider that when we propose special rights on one group of citizens, we automatically degrade the rights of others.
The Convention on Human Rights has degraded the rights of my constituents. It should not be up to unelected officials to decide who is special and who is not. We have a newly elected government in the UK which has made promises in this area. In the name of democracy, let them carry out those promises!
(ES) Madam President, more than 20 years ago - in fact 23 years ago - I was fortunate enough to witness the signing of an agreement in the other parliament building between the then President of the European Commission, Jacques Delors, and the Secretary General of the Council of Europe, Marcelino Oreja, for what were then the European Communities to sign up to the European Convention for the Protection of Human Rights. That was 23 years ago.
This reminds me of the answer that the poet Heinrich Heine gave when he was asked, 'Where would you like to die?' He replied, 'In England, because there everything happens 100 years later'. Based on some speeches that we have heard, it seems that everything happens 200 years later, Madam President. I trust, however, that Mr Duff's influence in the new Liberal Democrat-Conservative coalition government will improve this situation.
Therefore, Madam President, my Group, the Group of the European People's Party (Christian Democrats), has been in favour of this accession for a long time now, and we warmly welcome the excellent report by Mr Jáuregui. It is his first report and I am sure that it will not be his last.
We are doing so because we feel that it will increase guarantees for the public, because what we are doing is giving more guarantees to people that the European Union legislation applied by the Member States and European Union laws is in line with the set of rights recognised in the European Convention for the Protection of Human Rights.
This report opens the way for resolving many of the technical legal problems that are going to arise, because we must not forget that the convention was designed to be ratified and applied by Member States. Whatever the propaganda from some sides of this House, the European Union is not a state or a super-state. It is an international organisation, and therefore, there are difficulties in adjusting an international organisation to something that was made for states.
Mrs Giannakou, who was our shadow rapporteur and did an excellent job for which I sincerely thank her, will talk about the specific issues. All I want to do now is join Vice-President Reding in calling for the Council to give the Commission a mandate to negotiate swiftly, and I am sure that my friend, Mr López Garrido, will ensure that this is the case. This will mean, Madam President, that soon we will be able to celebrate the European Union signing up to the European Convention for the Protection of Human Rights and Fundamental Freedoms.
(ES) Madam President, I would like to join in congratulating the rapporteur, Mr Jáuregui, and the rapporteurs for opinion, who have worked on drafting this report. I do so, above all, in order to highlight the fact that in the same way that we have been dealing with the economic crisis in the Monetary Union during this year of Parliament's mandate, this is the time to say that Europe will not be built through the internal market or the single currency, but through the people.
The rights of the people are strengthened by the Charter of Fundamental Rights of the European Union, this 'bill of rights' that must take into account the political and public dimension of European integration.
They are also strengthened by the mandate in Article 6 of the Treaty on European Union to sign up to the European Convention on Human Rights.
This does not diminish any of the fundamental rights guaranteed to European citizens by the legislation of the Member States due to the fact that they are citizens of those Member States. On the contrary, it multiplies, strengthens and increases the rights that we all have as participants and players in a joint project.
I also wish to highlight, as Chair of the Committee on Civil Liberties, Justice and Home Affairs, the fact that we have discussed all the problems - which will arise - with incorporating the European Convention on Human Rights within that shared culture of strengthening and guaranteeing rights and citizenship. We have organised extremely fruitful visits to the Court of Justice of the European Union and the European Court of Human Rights, and we have called a third conference on 21 June which is going to be attended by important specialists and judges from the European Court of Human Rights and the Court of Justice of the European Union in order to put together a joint, advance response to what the legal guarantee should be for citizenship rights.
A British legal expert named Hart wrote that there are no rights without legal guarantee, and there is no legal guarantee without judges, in the same way that there can be no Europe without citizens and there are no European citizens if they are not aware that European integration makes us grow and strengthens the fundamental rights that we already have as members of the EU Member States.
Madam President, as we review the Rome Statute of the International Criminal Court, let us be reminded that its creation truly marks a success for liberal democracy and a commitment to effective international law. With all EU Member States ratifying to comply with the Rome Statute, we set out on the next chapter of meeting our ambitions and responsibilities in the field of human rights, peace and justice.
A critical evaluation is important, but the ICC is already an important institution in ensuring that these fundamental values are not just European but universal. It is a last resort, as Commissioner Reding said, but an important one. The EU and Member States should continue their commitment to the ICC, or the principles it seeks to ensure, by adopting the EU guidelines on the ICC. It is a primary obligation to investigate and prosecute those who commit war crimes, genocide and crimes against humanity.
With the Lisbon Treaty, we are working towards an effective common foreign EU policy. The High Representative should actively promote the accession to the Rome Statute of other global players - China, India, Russia and important candidate Member States, such as Turkey - but, also, the long-term ally of the EU, the United States, should be engaged in a dialogue of contributing to global justice and should seriously consider joining its ally. As a Dutch European, I would like to reassure our citizens that the 'Hague Invasion Act' will never be invoked.
The EU needs to work constructively with Turkey and the US to stop impunity in Iran, which is one of the most urgent cases of aggressors and where execution, rape and torture are brought upon citizens by their own government on a daily and systematic basis. We need to work on the true globalisation or universalisation of human rights, justice and the rule of law, and the ICC is an important instrument to meet this goal. Support for this Court needs to be globalised as well. The European Parliament has been working constructively and is united on this subject.
(DE) Madam President, ladies and gentlemen, what we are working towards here today is the extension of law at the supranational level. The importance of this can be seen from a glance at the terrible history of my own country, along with a glance at the human rights infringements currently taking place. In reality, Germans did not carry out the most horrific crimes in history because they broke laws, but because they drafted laws that made the unethical legal and that, for example, made the murder of Jews, Communists, Christians, homosexuals and others a legal obligation. If such people and, above all, those who ordered these actions later say that they only did what the law stated at the time and it was not possible to prosecute them later on, that would demonstrate an unbelievable weakness in the law and in humanity.
For that reason, what we have done here with the International Criminal Court represents a major step forwards in that all such people will know, in future, that there is a judge beyond national law and that, for the rest of their lives, they will have to live with the fact that they will be held to account. That is a major step forward, just like the European Union's accession to the European Convention on Human Rights, something which we, and I personally, championed for quite some time. I am pleased that we will be able to implement this together here today and I would like to thank the rapporteur, Mr Jáuregui Atondo, for his outstanding report.
Madam President, my national party, the British Conservatives - for those who do not know, I am a Conservative - has expressed serious concerns in the past about the ICC and its enforcement of international criminal jurisprudence, as encapsulated in the Rome Statute, in the areas of crimes against humanity, war crimes and genocide.
However, the 10th anniversary of the Statute's entry into force does offer us now an opportunity to make a clear assessment of the role of the ICC and, in my view, the Court has, to its credit, stuck rigidly to its brief, eschewing mischievous prosecutions and seeking to arraign only the most serious tyrants.
The Court's Chief Prosecutor, Luis Moreno-Ocampo, has skilfully helped the Court to strengthen its impartiality globally. The aggressive pursuit of politically motivated cases has, thankfully, failed to materialise, which was one of the big worries of our American allies. Britain joined the ICC under the previous Labour administration. Perhaps the recent establishment of a Conservative-Liberal coalition in the UK last week offers us now a chance to reassess Britain's relationship with the ICC and, at Kampala, to amend some of the disputed areas, like command responsibility.
We cannot allow the UK's vital national interests to be compromised by the ICC but, at the same time, we should also recognise that in certain circumstances, the ICC may have a constructive role to play in ending a climate of impunity for genocidal dictators.
(FR) Madam President, Commissioner, Minister, ladies and gentlemen, I would like to talk at the same time about accession to the European Convention on Human Rights (ECHR) and about accession to the International Criminal Court (ICC).
First of all, I would like to thank our rapporteurs for the quality of their reports and for their willingness to integrate everyone's proposals in a great spirit of consensus.
In addition to everything that has been said in favour of this accession, I would like to stress two points that I feel are important: the establishing of a control outside the Union and the extraterritoriality of the convention; in other words, its application to all the acts of the Union, including outside EU territory. Allow me to express the hope that the 'human rights and democracy' clauses will thus make a little more sense. Therefore, not only must the Commission's negotiating mandate relate to the convention itself, to all the protocols and agreements already enshrined by the Charter of Fundamental Rights, but we must make a commitment very quickly to accede to all the legal instruments of the ECHR in order to have a coherent system for the protection of human rights.
As for the ICC, I would like to express two wishes. Firstly, I would like the European Union to be particularly vigilant as regards the rights of victims and of their legal representatives. That implies ad hoc legal assistance affording access to specialist external lawyers.
I have one other wish, Commissioner: that the Union will use all of its weight, all of its energy, to ensure that the Member States as a whole adapt their law to international law. France, in particular, has not yet done this. I regret this, just as I regret that some large countries, such as the United States, are not participating in the implementation of this international law in the area of crimes against humanity.
Madam President, the European Union signing up to the Council of Europe's Convention on Human Rights will be followed by legislation that will make the convention part of European Union law, as well as being another organisation's document as an external benchmark. That means that the EU's Court in Luxembourg will have the jurisdiction to interpret and enforce two potentially competing documents - the EU's Charter and the Council's Convention.
I have asked several experts in the Committee on Constitutional Affairs and the Committee on Civil Liberties, Justice and Home Affairs what would happen if there should be a conflict between the two documents or between different sections of the same document. Which document or which section would take precedence?
I was told, first of all, that the document or section that granted the greater amount of freedom would take precedence over the one that granted the lesser amount of freedom. I later asked what would be decided if there should be two parties to a dispute and each claimed different but competing, and possibly contradictory, rights - for example, the right to practise one's religion without being offended and the right of freedom of expression involving criticism of the tenets of followers of a religion. This is not entirely theoretical as the case of the Danish cartoons illustrates.
This was the case of the dog that did not bark or rather the expert who did not venture an opinion. The silence was as deafening as it was clear for all to hear and to understand. Free speech will always be sacrificed because that is the EU's default position. Denying free speech is what the EU does best!
We are talking about two different categories of right - the political right of freedom of expression against prosecution by the state and the right not to be offended by criticism. The right not to be offended is considered to be much more important than the right to debate a matter of public interest. Should there be no restrictions on freedom of speech? There should be restrictions on those who incite violence, but criticism that falls short of that should be free from interference from the criminal law.
(EL) I wish, in particular, to congratulate Mr Jáuregui Atondo on his report and on our excellent cooperation and, of course, Mr Preda and Mrs Gál, on their contribution from two different committees.
The material accession of the European Union to the European Convention on Human Rights and hence, to the jurisdiction of the Court is, of course, based on the fact that the Union acquired its own legal personality under the Treaty of Lisbon. Of course, some people are wondering why, having incorporated the Charter of Fundamental Rights, we need to accede to the jurisdiction of the Court of Human Rights in Strasbourg.
First of all, the Court in Strasbourg has, in the sense of res judicata, acquired much broader capabilities than those provided for under fundamental rights, as both the Presidency and Commissioner Reding have hinted.
Secondly, this somehow forges a link between the European Union and what is happening in Europe as a whole, and hence with the countries of the Council of Europe. Of course, some people are wondering if this will cause more general complications, but the report stresses that there should not be any transnational appeals, nor is one Court above or below the other. Each court will have jurisdiction for the powers vested in it, as will the European Union, therefore, for the Court in Luxembourg.
I consider that accession to the European Convention on Human Rights is an important step, as it is the procedure for accession to the protocols relating to corresponding powers; this will, of course, give the European Parliament the facility to become actively involved in negotiations and to help select a judge through the Parliamentary Assembly of the Council of Europe.
Madam President, I am proud to be chairing this Parliament's delegation to the review conference for the International Criminal Court, to celebrate how its establishment has helped build global justice and fight impunity for crimes against humanity and to represent our European Union's determination, in our common foreign and security policy, to work towards the Court's universal jurisdiction.
In calling for better access to justice for victims, we should acknowledge that 15 of the 24 countries worldwide who have contributed to the Trust Fund for Victims are our own EU Member States - but we should also note with humility that that means 12 EU Members have not given such funding and that 14 of our countries have neither designated national contact points nor responded to the annual survey, as required by the Charter. Universal jurisdiction abroad starts with universal implementation here at home and, Madam President, I have to regret that one of the first decisions of the UK's new coalition government is to go to the review conference to oppose jurisdiction for the crime of aggression and to resist Belgium's proposal to include the use of prohibited weapons in internal conflict as a war crime.
Aggression, the unlawful use of force against another state, was prosecuted by the Nuremberg and Tokyo Tribunals at the end of the Second World War, and I find it hard to understand why the ICC should not be used to prosecute the war crimes of the 21st century. Meanwhile, how they justify saying that the use of poison gas or dumdum bullets is illegal if going across a border but not if staying within it, I do not understand. They are saying that when Saddam Hussein gassed the Marsh Arabs, or when demonstrators in Gaza are shot with bullets that intentionally break into shrapnel inside their bodies, the perpetrators are able to do so free from the fear of being held to account. Quite simply, they are wrong.
(FR) Madam President, conceived as it was to try the authors of genocide, crimes against humanity and war crimes, the long-awaited International Criminal Court is an initial response to those victims who have too often and, sadly, in vain, demanded compensation and justice.
Prior to its creation, many of us wanted the Court to have a preventative role. Indeed, could an international body authorised to punish the authors of crimes as heinous as those perpetrated in Bosnia, Rwanda, Cambodia and Darfur not dissuade a given dictator-executioner, who knew that once his crimes had been committed, he would no longer feel safe outside the borders of his country, where he was able to act with complete impunity?
In this regard, I would like to ask the Commission and the Council whether they believe the objective of prevention has been achieved. For example, could the Commission tell me if, in its opinion, the arrest warrant issued by the International Criminal Court against President Omar al-Bashir constitutes part of the solution or part of the problem? Personally, I continue to believe that it is part of the solution.
Be that as it may, what lessons will be learnt from the short period in which the Court has been in existence?
Having taken these lessons on board, does the Commission intend - and this is my final question - to table amendments during the ICC review conference in Kampala, which will be an opportunity to table and, if necessary, adopt amendments to the text that constitutes the Court's legal basis?
(PL) When we accede to the European Convention for the Protection of Human Rights, we must, at all costs, avoid a number of serious dangers.
We have a significant problem related to competition between two courts: the one in Strasbourg and the European Court of Justice. The fact that two documents will be in force - the Charter of Fundamental Rights and the European Convention - will create problems. It will be very difficult to explain to our citizens which court is the right one for their complaint. As a result, there will be a rise in the number of instances of refusal to examine a case due to a conflict of jurisdiction of courts and the legal grounds involved. There is also a danger that accession by the Union to the European Convention will reduce respect for the constitutional traditions of Member States which form the general principles of law today. In particular, accession by the Union to the convention should not be a means of circumventing the protocol to the Treaty of Lisbon which guarantees the United Kingdom and Poland exemption from any unexpected effects of the Charter of Fundamental Rights.
(HU) Ladies and gentlemen, I am very sorry that I have only one minute for this important topic, so please allow me, no matter how short the time is, to inform you that there is a terrible flood devastating Northern Hungary, Slovakia and Poland as we speak. The lives of hundreds of people are at stake. We should reassure them from this Chamber in the European Parliament in Strasbourg that we are in solidarity with them and sympathise with the victims, and that we hope that this destructive flood will recede as soon as possible. I ask the leaders of the European Parliament to offer assistance to the victims, should this become necessary. At the moment, there are several dozen towns in northern Hungary that are entirely under water. We hope that fate and God will have mercy on these disaster-stricken regions.
The main problem with this report is that it is important for all of us present, as MEPs, to raise human rights to a higher dimension, namely the protection of human rights. Accession to the convention, however, does not increase protection for human rights. It is only the ideology of a United States of Europe that emerges, which we do not support, since sovereign countries, the Member States, have already signed up to the convention. We also oppose the notion that this symbolic decision should be taken as suggesting that we are part of a large empire.
(IT) Madam President, Mr López Garrido, Commissioner, ladies and gentlemen, this membership is surely a sign of one of the European Union's missions: the mission to defend and promote human rights.
A mission that is already fully formulated and borne out by history, by the fact that individual Member States already belong to the European Council convention, by the reiteration that the general principles of the convention and Member States' constitutions are now part of European law. So this symbolic gesture is extremely important.
However, translating this ideal concept into substantive legal rules is not so simple: this report refers chiefly and ultimately only to institutional questions, and is completely acceptable. I must say that I also thank Mr Atondo, and am bound to report that the AFCO Committee on Constitutional Affairs - which I chair - has approved this document almost unanimously. We are therefore satisfied with this document, and I will not dwell on individual elements of it, because we fully support everything that the President of the Council and the Commissioner have said.
I would like to make just one suggestion, since the statement about the institutional presence of European Members of Parliament within the European Council Parliamentary Assembly when meeting to appoint the judge and the judges is somewhat vague: I would say that there is a small problem with the relationship between the population of Europe, of the European Union, and the populations of other countries. Luckily, the regulation governing membership and representation in the European Council Parliamentary Assembly already states that there can be no fewer than two per State, and no more than 18 altogether. Given the importance of the European Union, I suggest that we should draw the line at 18.
I must conclude, however, and so I will finish by saying that this resolution exposes a problem that it is worth examining in more depth, in other words, the problem that we have already highlighted many times of the relationship between the Courts. I believe we must reflect a little more upon this problem but, above all, on the problem of the European spirit: we are the European Union and, as stated in Article 2 of the Treaty of Lisbon, we are founded on human dignity and human rights - and equality is founded on human dignity. In Europe, we are not united on this point, and so we must reflect carefully on this concept of human dignity, its limits and what it covers. That is not the subject of this decision and this very welcome report, however. I thank the rapporteur.
(EL) Madam President, the European Union is, and remains, an ardent supporter of the International Criminal Court and its role in defending the universality of human rights. We all hope that the review conference of the Rome Statute in Kampala will be a real milestone in the further development of the Court.
The international community is being called up to strengthen the validity of the institution and to safeguard the protection and further strengthening of the independence and efficacy of international criminal justice. Within the framework of the review process, various proposals have already been presented, of which the most important is indubitably that relating to the crime of aggression. What is paramount today, however, is to make it clear that the European Parliament wishes to stress that heinous crimes against humanity cannot go unpunished. What we want is clarity of law and cooperation from as many Member States of the international community as possible, so as to put an end to impunity through fair and impartial process.
War criminals must be absolutely certain that they will have to account for their actions. It is this certainty of punishment that can help to prevent similar actions in the future and pave the way for reconciliation following violent clashes.
We therefore affirm our absolute support for the purpose of the Court and our devotion to human rights and international humanitarian law and wish the review conference in Uganda every success.
(PL) The review conference of the International Criminal Court will be an important opportunity to commit Member States of the Union to values which, to us, are crucial. Fortunately, there is a general conviction among Europeans that the greatest crimes must be judged, and the perpetrators punished.
In view of this, it is good that the review conference will take place in Africa. Africa is a continent where many crimes have not yet been punished. The Court is currently conducting investigations in five African countries: Kenya, the Democratic Republic of Congo, Sudan, Uganda and the Central African Republic.
The impunity of those who commit terrible crimes against their own citizens and against other people regardless of their citizenship must be ended. The role of the Court in this matter is crucial. If the Court had existed 70 years ago, perhaps the Katyń Massacre would never have happened. The existence of an effective court can, of itself, have a preventative effect.
European states should strengthen the Court in its basic roles: investigation and prosecution of war crimes, genocide and crimes against humanity. It is important that more states accede to the Rome Statute, because the effectiveness of the Court is dependent on cooperation between states and international organisations. Therefore, all State Parties of the Rome Statute should join in such cooperation, because otherwise, that effectiveness will not be achieved.
(PT) There are important items on the agenda of the Kampala conference such as the crime of aggression. However, bringing the accused Omar al-Bashir to trial is currently the most significant step in consolidating the universal jurisdiction of the International Criminal Court (ICC).
It was thanks to pressure from the European Union that the Security Council of the United Nations referred the crimes in Darfur to the ICC. The arrest warrants issued by the ICC include one for the current Head of State of Sudan for crimes against humanity and war crimes.
The European Union must act in accordance with the assessment of its observers in the Sudanese elections, who concluded that the elections had not complied with international standards. Even if Omar al-Bashir had been elected legitimately, the European Union should still be demanding that he be brought to justice. The European Union cannot continue to give contradictory signals.
It is imperative that President Omar al-Bashir be handed over to the ICC. That will send a powerful signal to discourage other dictators from using violence against their peoples; failure in this case will have the opposite effect.
Madam President, I will speak on the Union's accession to the European Convention on Human Rights. I want to underline that I am going to speak as a lawyer.
I would like to draw attention to the role of the Court of Justice in the construction of the European Union's accession to the European Convention. In particular, the requirement in the European Convention on Human Rights that the applicant must exhaust domestic remedies before applying to the European Court of Human Rights must be transposed into a procedure which would give the Court of Justice in every case the opportunity to decide as the last domestic remedy before the Strasbourg Court looks into the matter. I mainly refer to the cases where Member States apply EU law and Member States are sued by individual applicants following the application of that EU law. The Court in Luxembourg must first be given the possibility to apply the convention in such cases. Let us not forget that the Court in Luxembourg has been applying the convention for years. In relation to this, I would like to recall the European Court of Human Rights' finding in the case of Bosphorus Airlines vs. Ireland in 2005. I quote, 'The protection of fundamental rights by Community law can be considered to be equivalent to that of the convention system'.
Along with my colleagues, I welcome the Union's accession to the convention but, at the same time, I ask for a very careful analysis of the procedure we put in place, as we need to protect citizens' interests and, at the same time, to preserve what is working well.
(PT) I would stress that it is with great satisfaction - shall we say - that the Group of the European People's Party (Christian Democrats) and its Portuguese Members are seeing the start of Europe's process of accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms.
In the end, in a country like Portugal - which has always been at the forefront of human rights with the abolition of slavery in Portugal as soon as 1761 and which was a pioneer in abolishing the death penalty - we could clearly only be interested in supporting this accession process.
I would like, however, to call attention to the fact that we believe it to be very important for Parliament to monitor the EU's process of accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms. We consider this to be essential from a technical, legal and political point of view, because Parliament itself is a House of human rights and one in which human rights are of great importance. I would also like it to be noted, Members, that we consider it very important that we are in contact with many third states; this is a very important signal that we are giving to the members of the Council of Europe (the entry of the European Union to the Council of Europe) who are not Member States.
For these members of the Council of Europe, it is a signal of strengthening, of a commitment by the European Union to the situation and levels of democracy and respect for fundamental rights.
(SL) Honourable representatives of the Commission and the Council, it has been some time since human rights and freedoms were confined to the level of the individual nation state. This renders superfluous the fundamental dilemma of whether the European Union should be based on intergovernmental agreements or whether it should become some sort of a supranational state. I think that the EU's accession to the European Convention on Human Rights is a step towards extending human freedom and the freedom of the individual. This move will also bring added value and we must make it our goal to make the European Union a zone where standards of human freedom are the highest in the world.
That said, I do not think that the European Union will become a realm of freedom all of a sudden just because it has acceded to the convention. On the contrary, there will still be breaches of human rights and freedoms, but it is important that these rights and freedoms are not under systematic and systemic threat.
We must strengthen the functioning of the courts and other structures and delimit their competences, and on this note I would like to bring my speech to a close.
(PL) I would like to say something about the subject of today's proceedings. It should be borne in mind that, unfortunately, Africa is a continent where there have been numerous cases of crime and genocide on a frequent basis. The European Union must not be passive in this situation. Fortunately, the International Criminal Court in Kampala is becoming increasingly significant in measures being taken against these crimes. Criminals must know they will never go unpunished anywhere. In relation to this, I am among those who are decidedly in favour of the Union giving its support to the work of the Court. I do not suppose we can raise any doubts about this, today. I think we should discuss and think about what to do for the Court in Kampala to work still more efficiently and effectively.
(SK) As has already been mentioned, the accession of the EU to this convention is, above all, a symbolic gesture. Despite this, I believe that it can only strengthen the integration process, and that it is a further step towards the political unification of the European Union.
In addition to the symbolism, this legal measure also has practical significance for EU human rights policy. On a formal level, it will also eliminate double standards. The Union, that is to say, was not previously obliged to observe human rights. From now on, however, EU laws will be subject to external judicial checks, which will monitor compliance with the convention.
A further practical benefit of the EU's accession to the convention will be a guarantee of protection not only for EU citizens and other persons in the EU, but also for all individuals falling within the jurisdiction of the Union outside its territory. Personally, I am pleased with the idea that the aim of the Union will be to observe the clauses of the convention fully in all of its external relations and activities.
It is important that the submitted report mentions the possible technical and administrative complications of the whole process, and suggests how to reduce the complexity as much as possible. The EU, as a non-state member acceding to a convention that was designed for states, should take care not to demand needless changes to the convention or to its judicial system. The European Court of Human Rights is already overstretched enough. Moreover, needless complications might undermine the legitimacy and popularity of the process of EU accession to the convention.
(HU) Ladies and gentlemen, I have been a Member of the European Parliament for nearly a year now, and I am beginning to get used to what is impossible to get used to, namely, that the debate on every single report follows the same script. There are some 20 or 30 of us present in this Chamber out of almost 800 MEPs, with a few of us who are not even here out of a sense of duty, but simply because we do not wish to vote according to the party line but based on personal conviction and sound information, and who all have had the same experience. We ask questions but never receive any answers to them, save perhaps for some general statements. I sincerely ask the Commissioner responsible for human rights to make an exception this time and give a precise answer to my question. The question is what added value and benefit are derived from the perspective of European citizens by the European Union's accession to the same Convention on Human Rights that every single EU Member State has already joined. I ask that you kindly provide a single example that shows what new contribution this accession will make to the citizens of Europe in terms of protecting their human rights. I thank you in advance for finally making an exception to the general rule for once.
(IT) Madam President, Commissioner, ladies and gentlemen, becoming a member of the European Court of Human Rights represents a crucial step in the Union's growth: the two systems of guarantee will strengthen the protection of individual fundamental rights, both within and outside our 27 countries, if we consider all the member countries of the European Council. This is therefore an opportunity not to be wasted, and one for which we have waited many years.
The doctrine and law, both of the Court of Justice and of the Strasbourg Court, have, for some time now, been working towards this moment, or rather paving the way for this goal, because for me it is a goal: it is a goal for all of us. I am therefore compelled to mention the importance of membership for all Union citizens, who will thus be able to refer cases to the Strasbourg Court against a European institution or a Member State because of the wider protection they enjoy.
I conclude, in the knowledge that the independence of the two courts remains unchanged, as is clearly explained and ratified in the report - more than that, I congratulate my colleague on this report - and accords with all of our wishes, with the obvious exception of cooperation between the two institutions, which respect their own areas of responsibility.
(ES) Madam President, I would like to clarify two things. Firstly, the articles that are in the Charter of Fundamental Rights that are also in the European Convention on Human Rights are the same and mean the same thing: Articles 52 and 53 of the Charter; there is therefore no contradiction.
Secondly, the jurisdiction of the European Court of Human Rights is supranational. Therefore, if someone wants to apply to it due to a European Union decision or the application of Union law, they will first have to apply to the Court of Justice of the European Union for a preliminary ruling.
I understand that Europhobes always want to vote against Europe, but at least out of parliamentary courtesy, they should read Mr Jáuregui's report, which sets everything out clearly.
Madam President, in relation to the first point regarding the Convention for the Protection of Human Rights and Fundamental Freedoms, I would like to join in congratulating the rapporteurs and also the Commission for the way in which it has very quickly put forward a draft mandate for negotiation. I would also like to welcome the speech by Mr Duff, who said quite clearly that the government that has been formed in the United Kingdom between the Conservatives and the Liberal Democrats is absolutely in favour of the European Union signing the European Union Convention on Human Rights, and therefore of complying with the Treaty of Lisbon.
However, some of Mr Duff's compatriots said exactly the opposite: representatives of the European Conservatives and Reformists and the representative of the Europe of Freedom and Democracy Group - who is not British - along with Mrs Sinclaire and subsequently Mrs Morvai, who said quite clearly, 'Why does the European Union need to sign the European Convention on Human Rights if the Member States are already parties to it?'
What has happened is that the Member States have transferred some of their competences and powers to the European Union, so they are not exercised by the Member States but by the European Union. The European Union could therefore theoretically infringe the European Convention on Human Rights. This is the case unless it is considered that the European Union does not have any power or any competences whatsoever, but it does have powers and competences that have been transferred by the Member States. This means that it is not enough for the Member States to have signed the convention. The Union needs to sign it too in order to complete the protection of human rights throughout the whole of the European Union.
I do not understand how people such as the representatives of the two groups that I mentioned, who have demonstrated their obvious euroscepticism, are refusing supranational control over the European Union. It is absolutely contradictory for someone who wants the European Union to be controlled or considers that everything that the European Union does is bad or that wretched bureaucrats are doing everything badly to be refusing supranational control over the European Union. This is absolutely contradictory. There will be other reasons to do with human rights or to do with an international organisation that defends human rights being more legitimate, stronger and more solid. There may be other reasons, but not the ones being given.
I believe that the need to sign the convention is very clear, and I also believe that it needs to be done with the speed with which the Commission has already begun to act. As Mr Méndez de Vigo said, the Commission has acted quickly and the Council needs to do the same. I am sure that the mandate for starting negotiations will be adopted on 4 June at the meeting of the Justice and Home Affairs Council in Brussels, so he does not need to worry.
With regard to the issue of the International Criminal Court, I think that the review conference is a very important meeting. It is a very important meeting which the Presidency, on behalf of which I am speaking, is going to attend in order to clearly establish and reaffirm that the Member States have to cooperate with the International Criminal Court, and that they are going to work along those lines, naturally based on the principle of complementarity, which is a basic principle of operation of the Criminal Court.
I agree with one of the major objectives of this conference, which is to introduce the crime of aggression, and also with removing from the Rome Statute the possibility of delaying for seven years before handing over possible or alleged war criminals. I also agree with the issue being debated - a proposal put forward by Belgium - as to whether the use of certain weapons in conflicts can constitute a war crime in itself.
In any case, the Presidency will make a statement supporting the Criminal Court and will also give an evaluation of what the Criminal Court has meant. I also presume that many Members will be at the debates at the Kampala conference. I therefore believe that this is a very important conference, with great political, symbolic and legal significance; decisions will be taken that affect legal texts.
I am, of course, very grateful to Parliament for holding this debate today, which has enabled us to reaffirm our common values and also to recall that basically, when we talk about the International Criminal Court, we are talking about people who have suffered the atrocities that the Rome Statute seeks to prosecute, and that it is ultimately about fighting impunity and making it clear that in the 21st century, there is no room for impunity.
Vice-President of the Commission. - Madam President, the Charter of Fundamental Rights and the Convention on Human Rights are extraordinary texts. They are the basis of the values on which we have been building our society and our European Union. I think they are much too important and much too historical to give way to party political polemics. I must say that I am very proud indeed that, at this moment in the construction of the European Union, we can go ahead by putting the Charter of Fundamental Rights into practice and by acceding to the Convention on Human Rights.
When I hear what your rapporteur, Diego López Garrido, and your co-rapporteurs, Cristian Dan Preda and Kinga Gál, have said in your name in this Parliament, I know that you are also very conscious about the historical task which is now in our hands. The added value of the accession has been very well explained in those texts and in the contributions of many of the Members.
The Member States have all signed up to the Convention but they have also - as the Minister-in-Office of the Council just explained - transferred substantial competences to the European Union. It is therefore normal that the European Union, when it acts as a European Union, will be subject to the same external control of the specialised Court on Human Rights as are the Member States.
To give one very concrete example, there could be a decision of the European Commission against an industry in the area of competition law which could be potentially challenged directly before the Court in Strasbourg, which is something that is difficult to do today. As you have already pointed out, there will be a lot of very concrete examples: concrete examples which will help the citizens because - and this is something new - they will now have a double guarantee. The European Court of Justice in Luxembourg will judge on the basis of the Charter of Fundamental Rights which, by the way, is binding for all Member States. That should be clearly stated once and for all.
I cannot understand how somebody who has an elected mandate and has been elected by citizens can call into question the rights of those citizens. It is better for citizens to have twice the rights than to have zero rights. Here, we are giving them twice the rights, and that is what Europe is about. Europe is about rights for European citizens and I am very proud that this House is standing for those rights. Yes, we will now have the bills of rights where the citizens will know that they can go to the courts in order to have their rights taken seriously.
The question of whether or not we shall now be part of the Convention on Human Rights is not a question anymore because Article 6 of the treaty obliges the EU to accede to the European Convention on Human Rights. So I do not think we should discuss this any further because that is simply done.
We should also know that this accession will leave the position of the individual Member States, vis-à-vis the convention, completely unaffected as long as there is no European law at stake. This will continue to be the case. The individual relationship between a Member State and the convention will stay exactly the same as it is. Now there will be supplementary guarantees concerning the EU law.
Of course the issue of the risk of conflicting jurisprudence has to be analysed. It is being analysed and I am grateful to the rapporteur who has taken this issue on board. We have so far seen that these conflicts are considered to be minimal because the convention is already part of the norms which the European Court of Justice in Luxembourg takes into account today and the convention will operate as a minimum standard. The Commission expects case-law of Strasbourg and of Luxembourg to develop harmoniously and converge in the coming years.
I now move to more specific questions.
On litigation: that is not an issue for the European Court of Human Rights or of the European Court of Justice. For the moment, that is an issue for the British system of litigation, and I have already started to discuss this with the British Government to see if they could review this system of litigation, which can, in certain cases, when it comes to the freedom of the press for instance, become very harmful indeed.
The European Parliament has so far, under the leadership of its rapporteurs, done very good work. I count on Parliament to continue to participate in a process which will certainly be a difficult process, a long process, where we have to solve the technical problems - and technical problems can become very political indeed - so I count on Parliament to continue to participate in this very difficult task.
As for relations between the European Parliament and the Parliamentary Assembly of the Council of Europe, I leave that in the hands of Parliament. If you need a helping hand, I will be there to help you in that respect, but it is a matter for the parliamentarians themselves to see that they find a common ground and I believe that it should not be that difficult.
Concerning the ICC, this Parliament has already received the Prosecutor, Mr Moreno-Ocampo, and the President of the Court, Mr Song. I think this was a very strong political signal from the European Parliament that Parliament is taking seriously human rights, not only within Europe, but also outside Europe.
We also believe that the Kampala conference is the most important international conference devoted to international justice in a decade. We have to make it count. There again, I count on Parliament also because I know that Members will be present and will be speaking up in Kampala.
We know that the EU has played and will play an important role by integrating the outcomes of the conference into its policies on international justice, on its assistance to third states and, most of all, into all the negotiations which will take place in the coming months and years. In particular, we will continue to support national capacity building in order to strengthen and enable national jurisdictions to conduct credible and effective national investigations and trials of Rome Statute crimes.
Our policy in this respect remains unchanged and undiminished, but we now have a new tool, and the new tool is the Lisbon Treaty, which gives us a new capacity to be more consistent and more effective in our support to the Court. In line with the encouragement by Parliament and expressed in the resolution and during the debate, the High Representative/Vice-President and her services will continue resolutely to promote universal accession to the Rome Statute. We will do that systematically in all our discussions with partners outside of Europe.
There were two very specific questions which I would like to answer briefly.
The first was whether an arrest warrant against President al-Bashir is a part of the solution or part of the problem. The Commission clearly sees this as part of a long-term solution because this arrest warrant shows that, with the establishment of the Court, justice has become imminent. Whoever the person is, even if this person is a Head of State, and even if this arrest warrant is not immediately enforced, it will not disappear because the ICC is a permanent court, so let me assure you that the EU will continue to call on Sudan to cooperate fully with the Court.
On the question of whether the Commission will present amendments in the Kampala meeting, here the answer is 'no' because the EU, as such, is not a party - it is the Member States who will negotiate the amendments. However, the Commission will play an active role in the stock-taking part of the conference, and we count fully on the Spanish Presidency to lead the European nations so that their voice will make a big difference in this conference.
Madam President, I would like to express my thanks to all those who have spoken, because the vast majority of them have expressed a very favourable position regarding the accession agreement that we are going to vote on tomorrow; in fact, it has almost been unanimous.
I would especially like to thank Mrs Reding for giving us the opportunity to continue working together, as there are very complex negotiations to come and I believe that Parliament needs to be very close to those negotiations.
I would like to answer a few questions and clarify a few things very quickly. Accession is not a symbolic act, ladies and gentlemen: it has legal value. Some are asking what the point is, and what it adds. I will give you an example.
Let us suppose that a competition for European Union staff discriminates against Hungarian lawyers, for example, for some technical reason or any reason at all. Where do the Hungarian lawyers take their complaint? To the Court of Justice of the European Union. What does accession add? The opportunity for these lawyers to take their complaint to the European Court of Human Rights if their right to equality has not been recognised by the Court of Justice of the European Union. It is a new court, it is a new opportunity for guaranteeing fundamental human rights, for example, the right to equality. It is therefore clear that this event does not make a symbolic contribution but a legal contribution.
I would like to clarify two things, ladies and gentlemen. Members have expressed their desire for the negotiations not to be limited to accession to the European Convention on Human Rights, but for the protocols that the convention has been building up over the years to be incorporated, especially those that refer to the rights acknowledged by the Charter of Fundamental Rights, as that will provide equivalence between the two documents.
Finally, Parliament is also calling for accession to Convention and Council of Europe bodies and authorities, because this will enable recognition of the universal human rights protection system, including the Turin European Social Charter.
I have received one motion for a resolution at the end of the debate.
The joint debate is closed.
The vote will take place on Wednesday, 19 May 2010.
Written statements (Rule 149)
The entry into force of the Treaty of Lisbon creates the legal framework for the European Union's accession to the European Convention for the Protection of Human Rights (ECHR), thereby making the EU the 48th signatory to the convention. The EU's accession to the ECHR will supplement the level of protection established by the Treaty of Lisbon through the Charter of Fundamental Rights, which has binding legal force.
The European Court of Human Rights in Strasbourg will acquire the authority to exercise judicial control over the acts of the EU's institutions, bodies and agencies, including decisions made by the European Court of Justice, with regard to compliance with the convention, thereby creating an additional layer of judicial control over fundamental rights within the EU. Following the EU's accession, the convention will provide the minimum standard of protection for human rights and fundamental freedoms in Europe and will be applied on a mandatory basis, especially in situations where the level of protection provided by the EU is lower than that offered within the convention.
I believe that both Member States and the Commission will have to prepare information briefings which will provide explanations about all the implications and effects of accession so that the EU's citizens are fully aware of the significance of this process.
The European Union's accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms is a logical step following on from the entry into force of the Treaty of Lisbon and enhances the depth of integration and creation of a common political area. The EU's accession to the ECHR will provide greater coherence between the European Union and the countries belonging to the Council of Europe and its pan-European human rights system.
In my opinion, the most important upshot of accession to the ECHR is that it will provide citizens with protection against the actions of the EU, similar to the protection they enjoy against the actions of all Member States. This is a substantial development, given that Member States have transferred important powers to the European Union. It is logical to have the option of appeal to the European Court of Human Rights concerning decisions made by the EU as a whole. As we talk about European citizenship, we must also provide it with specific content, which includes offering this option.
I hope that this additional instrument made available to European citizens will be easily accessible and, in particular, that the decision to accede to this convention will help create a more coherent framework for human rights within the European Union.
In connection with the forthcoming negotiations on accession by the Union to the European Convention for the Protection of Human Rights and Fundamental Freedoms, I would like to draw attention to the matter of external relations. This is an area which will be particularly affected by the Union's accession to the convention. Why? Firstly, I will permit myself to remind us that under the Treaty of Lisbon, the European Court of Justice has very limited jurisdiction in the area of foreign policy. Accession to the convention will partly make up for these limitations by ensuring external judicial supervision of all aspects of the Union's activity. The Court of Human Rights in Strasbourg will gain the right to assess how the Union observes fundamental rights in all areas of its activity, and so also in foreign policy. Secondly, it is not necessary to remind anyone how often discussion on the subject of the necessity to observe human rights comes up in the Union's relations with third countries, including in the forum of the European Parliament. Accession to the convention will, therefore, give the Union credibility in dialogue with third countries on human rights. There is no doubt that by submitting to the supervision of the Court of Human Rights in Strasbourg, the Union has the opportunity to strengthen the human rights aspect of foreign policy and security and, in so doing, to promote the idea of human rights more effectively around the world, to the extent that the EU treats its own human rights obligations seriously. Let us hope that this is how it will be.
(PL) Accession by the European Union to the Convention for the Protection of Human Rights and Fundamental Freedoms is, without doubt, a step in the right direction on the road to ensuring our citizens equal and fair privileges. We must make sure its principles are upheld in all Member States. This will also improve legislative cohesion between the Union and the countries of the Council of Europe, and will increase the number of institutions to which citizens will be able to appeal if their rights have been breached. It will also raise the significance and credibility of numerous initiatives of the European Parliament in the area of the protection of fundamental freedoms, which are the right of every person. However, let us not forget that as well as upholding the rights of the people of third countries, the Union should first take care that these rights are not broken in the Member States.
There is a country in the European Union where, for nearly 20 years, the human rights and fundamental freedoms of about 20% of the population have been violated. Regardless of this fact, Latvia was accepted into the European Union in 2004. At the time that Latvia's accession negotiations were taking place, the Latvian Government promised the then EU Enlargement Commissioner, Günther Verheugen, to solve the non-citizen problem, but to this day, regardless of those promises, the question has not been resolved. As a result, there are approximately 340 000 non-citizens living in EU territory. In Latvia, they are second-class people, who are not allowed to work in the public sector, or hold official posts even in districts where more than 60% of the population are non-citizens. There is a city in Latvia, Daugavpils, where more than 90% of the population is Russian-speaking. Despite this fact, the use of Russian as an official language in the city is forbidden, and 30% of the population do not have the vote in local elections. Local councillors, elected in a Russian-speaking city, are not allowed to use their mother tongue in meetings. Funny though it may be, to this very day, the European Commission has found neither the necessary arguments nor the time to influence the Latvian Government to bring to an end discrimination on grounds of language. It is essential to set up a working group to investigate the situation in Latvia without delay, otherwise I do not see the point of the EU's being a party to the European Convention on Human Rights and Fundamental Freedoms. We must make it known clearly and unambiguously that there is a country within the European Union where the rights of more than 25% of the population have been cynically violated over many years.
When we talk about accession of the European Union to the European Convention for the Protection of Human Rights, we are talking about work which has been going on for 10 years now and about many fears concerning, inter alia, competition between the Court of Justice and the European Court of Human Rights. This will certainly lead to problems in the area of jurisdiction and the autonomy of the Court of Justice. I think, however, that what we have achieved after those 10 years can mean complementarity of the two systems, so perhaps we should depart from such hierarchical thinking. The Court of Justice has, for a long time, been following the work of the Court of Human Rights in Strasbourg and vice versa. Both these systems coexist and there is no competition between them, so perhaps those fears are unjustified. We need accession to the convention for symbolic reasons but, above all, we need the convention because it will complement the system of protection of human rights in the European Union and will give it greater credibility in the eyes of its citizens, for they will gain protection against the European Union and its institutions, and not only against the Member States, as has been the case until now. So we should be glad that the system will be strengthened. However, we do need a certain loyalty, so that we do not undermine the credibility of the system. This is why we propose that Member States do not prosecute each other on matters of EU law by using the possibilities afforded by the convention.